Citation Nr: 1711373	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  15-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than November 23, 2012, for the grant of service connection for an acquired psychiatric disability, to include adjustment disorder with cognitive impairments and depressed mood (claimed as Creutzfeldt Jacob's Disease with memory problems), as secondary to service-connected coronary artery disease status post coronary artery bypass graft (a heart disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the February 2015 Substantive Appeal, the Veteran requested a hearing by live videoconference (Videoconference Board hearing).  The Veteran did not appear at the Videoconference Board hearing, which was scheduled for November 4, 2015.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2016).  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  The Veteran did not file a claim of service connection for an acquired psychiatric disability or Creutzfeldt Jacob's Disease within one year of separation from service.

2.  On November 19, 2012, VA received a claim of service connection for Creutzfeldt Jacob's Disease with memory problems.

3.  There is no communication received prior to November 19, 2012, which established an informal or formal claim of service connection for an acquired psychiatric disability or Creutzfeldt Jacob's Disease.

CONCLUSION OF LAW

The criteria for an effective date of November 19, 2012, but not earlier, for the grant of service connection for an acquired psychiatric disability, to include adjustment disorder with cognitive impairments and depressed mood, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's appeal decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this regard, where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the earlier effective date claim is decided as a matter of law, and the earliest effective date legally possible (date of receipt of claim for service connection) no further discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 and VAOPGCPREC 5-2004 (interpreting that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award).  November 19, 2012, is the earliest date that is legally possible to assign an effective date for the grant of service connection for adjustment disorder with cognitive impairments and depressed mood based on receipt of a claim for service connection, which is explained in detail below.


Earlier Effective Date for Service Connection for Adjustment Disorder with Cognitive Impairments and Depressed Mood.

In the June 2013 rating decision, the RO granted service connection for adjustment disorder with cognitive impairments and depressed mood (claimed as Creutzfeldt Jacob's Disease with memory problems), as secondary to the service-connected heart disability, and assigned a 50 percent rating, effective November 23, 2012.  This grant of benefits was based on the May 2013 VA mental disorders examination report, which indicated that the Veteran had adjustment disorder manifested by memory loss and cognitive impairment (among other symptoms), and was caused by the service-connected heart disability.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110 (a) (West 2002).  The implementing regulation states that the effective date of a service connection claim will be the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (2016).  The effective date for an award of direct service connection may be established on the day following separation from service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.155.

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In Roper v. Nicholson, 20 Vet. App. 173 (2006), the United States Court of Appeals for Veterans Claims (Court) held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date the Veteran applied for benefits.

After review of the record, the Board finds that the criteria for an effective date earlier than November 23, 2012, for the award of service connection for adjustment disorder with cognitive impairments and depressed mood are met, although only by four days.  Initially, the Board notes that the RO awarded service connection for adjustment disorder with cognitive impairments and depressed mood, effective November 23, 2012, based on receipt of a submission from the Veteran (on November 23, 2012) of a May 22, 1995 letter from VA to the Veteran regarding the possibility that Albumin may have been used in the Veteran's treatment at the VA Medical Center.  In this regard, the Board notes that the Veteran underwent surgery for the service-connected heart disability in September 1993.  In the May 22, 1995 letter, VA also informed the Veteran that Albumin may present a small, theoretical risk of transmitting a rare disease called Creutzfeldt Jacob's Disease.  

In this case, the earliest communication which may be construed as an informal claim of service connection for adjustment disorder with cognitive impairments and depressed mood is a Statement in Support of Claim (via VA Form 21-4138), dated and received on November 19, 2012.  In the November 19, 2012 Statement in Support of Claim, the Veteran indicated his request for service connection for Creutzfeldt Jacob's Disease as described in the May 22, 1995 letter.  The Veteran further stated that he was told that Creutzfeldt Jacob's Disease affects memory, and indicated that he believed he was having memory problems "at this time."  The Statement in Support of Claim is signed by the Veteran and dated on November 19, 2012; however it is unclear, on its face, when the Statement in Support of Claim (dated on November 19, 2012) was received by VA.  Significantly, in a Receipt of Information form, a VA employee at the Boston, Massachusetts, RO indicated that a VA Form 21-4138 (Statement in Support of Clam) was received on November 19, 2012.  Indeed, the Receipt of Information form explicitly indicates that the "Date of Receipt" of the VA Form 21-4138 is November 19, 2012, and the Veteran was given a copy of the receipt.

As stated above, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Here, the Veteran argues that the May 22, 1995, letter should be the effective date of the grant of service connection for adjustment disorder with cognitive impairments and depressed mood because it is the date VA notified the Veteran of the risk of Creutzfeldt Jacob's Disease from the product Albumin, which may have been used during the September 1993 heart surgery.  Even assuming, arguendo, that entitlement to the benefit may have arisen (i.e., the condition arose) prior to November 19, 2012, no claim (formal or informal) for disability benefits for Creutzfeldt Jacob's Disease or an acquired psychiatric disability, to include adjustment disorder with cognitive impairments and depressed mood, was reasonably raised prior to November 19, 2012.  The May 1995 letter was sent to the Veteran by VA and cannot be construed as an intent by the Veteran to file a claim for VA benefits.  

Because no claim for service connection for Creutzfeldt Jacob's Disease or an acquired psychiatric disability, to include adjustment disorder with cognitive impairments and depressed mood, was received by VA before November 19, 2012, the evidence weighs against the assignment of an effective date prior to November 19, 2012.  Accordingly, an effective date of November 19, 2012, but no earlier, for the grant of service connection for adjustment disorder with cognitive impairments and depressed mood, is established.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.



ORDER

An effective date of November 19, 2012 for service connection for adjustment disorder with cognitive impairments and depressed mood is granted.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


